DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 12/10/2020 has been entered.
Claims 3, 9, 11-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Response to Arguments
Applicant's arguments filed 12/10/20 have been fully considered but they are not persuasive. Applicant’s arguments concerning the new limitations to angularity number are persuasive to the extent that Hull fails to explicitly describe the angularity number of the aggregate. Examiner finds that the “pieces of rock or stone, iron ore, slag, glass cullet, crushed glass or crushed porcelain.” (Hull ¶0016 ) would be understood by one of ordinary skill in the art to include pieces with angularity numbers in the claimed range.  Compare the “pieces of rock or stone, iron ore, slag, glass cullet, crushed glass or crushed porcelain.”  Of Hull with the disclosed “granular piece of stone, rock, gravel, sand, or slag,” (¶0024 in the instant application).  
Moreover, a new ground of rejection is applicable, including teaching from Sheridan is found at 7 below.

Claim Interpretation
Examiner interprets the claim limitation “from damage caused by seismic waves” as intended use because the claims do not require the structure to be subjected to seismic waves.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, 15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. US Patent Application Publication 2008/0032901 in view of Naito et al. US Patent Number 4,266,885.
Hull describes the method including providing a plurality of composite particles; using the particles to protect a structure (¶0008) and hydrating the clay material to cause it to swell and seal (¶0009)
Hull lacks the elected “dam berm or levee” type “lifeline” structure.

It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have applied the method of Hull to the lifeline structure of Naito since Hull teaches the process is advantageous to provide for a seal.

With regards to the new limitations relating to the angularity number of the core between 5-12: Hull fails to teach the angularity.
Examiner finds that the “pieces of rock or stone, iron ore, slag, glass cullet, crushed glass or crushed porcelain.” (Hull ¶00161) would be understood by one of ordinary skill in the art to include pieces with angularity numbers in the claimed range. Thus one of ordinary skill in the art would have arrived at the claimed “comprises an aggregate having an angularity number ranging from 5 to 12” through routine experimentation: for example, by randomly selecting “glass cullet” samples.
With regards to claim 4:  Examiner finds that the structure illustrated by Naito includes a keyway having structure 21, thus application of the Hull process to Naito would result in keyway having composite particles as claimed.
With regards to claims 5-8:  Examiner finds that the particles disclosed by Hull are substantially identical to the particles described in the instant application , and therefore inherently have the claimed properties.


Hull lacks the elected “dam berm or levee”.
Naito describes a dam or levee (col. 1 line 15-20) with a sealing material 21.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have applied the method of Hull to the lifeline structure of Naito since Hull teaches the process is advantageous to provide for a seal.
With regards to claims 17-19:  Examiner finds that the particles disclosed by Hull are substantially identical to the particles described in the instant application , and therefore inherently have the claimed properties.
Claim 1, 4-8, 15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. US Patent Application Publication 2008/0032901 in view of Naito et al. US Patent Number 4,266,885 and Sheridan US Patent Application Publication 2010/0278594.
Hull describes the method including providing a plurality of composite particles; using the particles to protect a structure (¶0008) and hydrating the clay material to cause it to swell and seal (¶0009)
Hull lacks the elected “dam berm or levee” type “lifeline” structure.

It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have applied the method of Hull to the lifeline structure of Naito since Hull teaches the process is advantageous to provide for a seal.

With regards to the new limitations relating to the angularity number of the core between 5-12: Hull fails to teach the angularity.
Sheridan describes the use of aggregate in construction of  “maritime dikes”. One of ordinary skill in the art would understand dike construction an analogous endeavor to “dam, berm, or levee” construction. Sheridan further teaches (¶0032) that “The size and angularity of the aggregate, the depth of the aggregate layer and the compactive effort applied may be varied to provide optimum, or desired, resistance to hydraulic forces.”  (emphasis added)Therefore suggesting to one of ordinary skill in the art that the angularity is a results effective variable. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified the angularity to have the claimed 5-12.
With regards to claim 4:  Examiner finds that the structure illustrated by Naito includes a keyway having structure 21, thus application of the Hull process to Naito would result in keyway having composite particles as claimed.


With regards to independent claim 15: Hull describes the method including providing a plurality of composite particles; using the particles to protect a structure (¶0008) and hydrating the clay material to cause it to swell and seal (¶0009).  With regards to the conductivity after strain: Examiner finds that the particles disclosed by Hull are substantially identical to the particles described in the instant application , and therefore inherently have the claimed properties.
Hull lacks the elected “dam berm or levee”.
Naito describes a dam or levee (col. 1 line 15-20) with a sealing material 21.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have applied the method of Hull to the lifeline structure of Naito since Hull teaches the process is advantageous to provide for a seal.
With regards to the new limitations relating to the angularity number of the core between 5-12: Hull fails to teach the angularity.
Sheridan describes the use of aggregate in construction of  “maritime dikes”. One of ordinary skill in the art would understand dike construction an analogous endeavor to “dam, berm, or levee” construction. Sheridan further teaches (¶0032) that “The size and angularity of the aggregate, the depth of the aggregate layer and the compactive effort applied may be varied to provide optimum, or desired, resistance to hydraulic forces.”  (emphasis 

With regards to claims 17-19:  Examiner finds that the particles disclosed by Hull are substantially identical to the particles described in the instant application , and therefore inherently have the claimed properties.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712701830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672